UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1096


ERICK JAVIER SANTOS BEY,

                    Plaintiff - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-03993-GJH)


Submitted: May 29, 2019                                           Decided: June 14, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Erick Javier Santos Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Erick Javier Santos Bey appeals the district court’s order dismissing his civil

complaint against the Social Security Administration (“SSA”) for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). Although the district court addressed the

merits of Bey’s claims, we conclude that the SSA is entitled to sovereign immunity. See

FDIC v. Meyer, 510 U.S. 471, 475 (1994). Thus, we affirm the district court’s order as

modified to reflect that the dismissal is without prejudice for lack of subject matter

jurisdiction. See Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 649 (4th

Cir.), cert. denied, 139 S. Ct. 417 (2018); S. Walk at Broadlands Homeowner’s Ass’n,

Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                             AFFIRMED AS MODIFIED




                                            2